SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010 Commission File Number 001-32618 Ituran Location and Control Ltd. (Exact name of Registrant as specified in its Charter) 3 Hashikma Street, Azour 58001, Israel (Address of Registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): YesoNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): Yes oNo x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): On December 6, 2010, Ituran Location and Control Ltd. issued a press release announcing the 2010 Annual General Meeting of Shareholders. A copy of this press release is annexed hereto as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. ITURAN LOCATION & CONTROL LTD. (Registrant) By: /s/Eyal Sheratzky Name: Eyal Sheratzky Title: Co-Chief Executive Officer Date: December 6, 2010 EXHIBIT INDEX ExhibitItem 99.1Press Release, dated December 6 , 2010, announcing the Annual General Meeting of Shareholders.
